NUMBER 13-14-00318-CV

                                       COURT OF APPEALS

                            THIRTEENTH DISTRICT OF TEXAS

                               CORPUS CHRISTI - EDINBURG


                                   IN THE INTEREST OF T.W.


                       On Appeal from the County Court at Law
                             of Aransas County, Texas.


                                        Order of Abatement

         Before Chief Justice Valdez, Justices Perkes and Longoria
                             Order Per Curiam
        This is an appeal of a final order terminating parental rights. The trial court

terminated the parental rights of B.W. and C.S. to their child, T.W.1 Only B.W. perfected

an appeal.

        By an order dated September 3, 2014, this Court ordered appellant’s counsel, the

Hon. L. Gayle Nelson, to file the appellant’s brief with this Court on or before 5:00 p.m.



        1 In appeals from cases involving the termination of parental rights, the rules of appellate procedure
require the use of an alias to refer to a minor, and if necessary to protect the minor’s identity, to the minor’s
parent or other family member. TEX. R. APP. P. 9.8.

                                                       1
on Tuesday, September 16, 2014. If counsel failed to file a brief, she was ordered to

appear before this Court on Wednesday, September 17th in Corpus Christi, Texas, to

show cause why she should not be held in contempt of court. On Monday, September

15, 2014, the Clerk of this Court contacted counsel and was informed that counsel had

not received the order of September 3, 2014, had been suspended by the State Bar for

nonpayment of fees, and did not have the funds to travel to Corpus Christi for the hearing.

       Section 8.04(a)(11) of the Texas Disciplinary Rules of Professional Conduct states

that a lawyer shall not “engage in the practice of law when the lawyer is on inactive status

or when the lawyer’s right to practice has been suspended or terminated, including but

not limited to situations where a lawyer’s right to practice has been administratively

suspended for failure to timely pay required fees or assessments or for failure to comply

with Article XII of the State Bar Rules relating to Mandatory Continuing Legal Education.”

TEX. DISCIPLINARY R. PROF. CONDUCT 8.04(a)(11), reprinted in TEX. GOV’T CODE ANN., tit.

2., subtit. G., app. A (West, Westlaw through 2013 3d C.S.). The practice of law includes

the preparing and filing of a brief in this Court on behalf of a client. See TEX. GOV’T CODE

ANN. § 81.101(a) (West, Westlaw through 2013 3d C.S.). Counsel may not file a brief in

this Court at this time. The deadline to file the brief and show-cause hearing set for

September 17, 2014, is accordingly canceled.

       We now ABATE this appeal and REMAND the cause to the trial court for

appointment of new counsel. We note that over seventy days of the total 180 days in

which this type of appeal is to be disposed have already passed. See TEX. R. JUD. ADMIN.

6.2(a) reprinted in TEX. GOV’T CODE ANN., tit.2, subtit. F app. (West, Westlaw through 2013

3d C.S.). The trial court shall appoint new counsel within seven days of the date of this



                                             2
order. We respectfully request the trial court to impress upon the new counsel the

necessity of acting expeditiously in this case. The trial court shall forward the order

appointing new counsel along with counsel’s full name, bar card number, address, and

contact information to this Court in the form of a supplemental clerk’s record within twelve

days of the date of this order.



       It is so ORDERED.

                                                 PER CURIAM


Delivered and filed the
16th day of September, 2014.




                                             3